COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       National Collegiate Student Loan Trust 2006-3 v. Angela Annis-
                           Acebo; National Collegiate Student Loan Trust 2006-4 v. Angela
                           Annis-Acebo; National Collegiate Student Loan Trust 2007-1 v.
                           Angela Annis-Acebo

Appellate case numbers: 01-16-00107-CV; 01-16-00109-CV; 01-16-00110-CV

Trial court case number: 2013V-0076; 2013V-0077; 02013V-0078

Trial court:               155th District Court of Austin County


        On June 7, 2016, this Court issued an order, directing the court reporter to file the
reporter’s record, without the missing exhibit 1, on or before June 17, 2016. The reporter’s
record has not been filed. The parties have advised this Court that a hearing has been requested
to determine if the missing exhibit can be replaced. Once the trial court has determined what
constitutes an accurate copy of the missing exhibit 1, this portion of the reporter’s record may be
supplemented.
        Accordingly, we order the court reporter to file the reporter’s record on or before July 29,
2016.
        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: July 19, 2016